Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby agreed by and between the attorneys for the respective parties hereto, subject to the approval of the court, that all of the merchandise covered by the above-numbered reappraisement consists of type imported from Germany and appraised in United States dollars on the basis of the United States value thereof; that the issues of fact and questions of law involved are in all material respects similar to the issues of fact and questions of law involved in the case of United States v. Heemsoth-Kerner Corp. (Bauer Type Foundry, Inc.) decided by the United States Court of Customs and Patent Appeals in C. A. D. 252, reported in advance sheets of August 26, 1943, wherein the appellate court held that the cost of production was the proper basis of appraisement.
It is further stipulated that the entered value in Reap. No. 131105-A, represents the cost of production of all of the merchandise covered by said reappraisement as that cost is defined in see. 402 (f) of the Tariff Act of 1930.
It is further stipulated that the record in said C. A. D. 252, may be admitted in evidence herein and that the reappraisement be submitted upon the record and this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values.
Judgment will be rendered accordingly.